                 Case 5:20-cv-08570-LHK Document 42 Filed 01/27/21 Page 1 of 3



     SONAL N. MEHTA (SBN 222086)
 1    Sonal.Mehta@wilmerhale.com
     WILMER CUTLER PICKERING
 2    HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 3
     Palo Alto, California 94306
     Telephone: (650) 858-6000
 4
     Facsimile: (650) 858-6100
 5
     DAVID Z. GRINGER (pro hac vice)
 6    David.Gringer@wilmerhale.com
     WILMER CUTLER PICKERING
 7    HALE AND DORR LLP
     1875 Pennsylvania Avenue, NW
 8   Washington, DC 20006
 9   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
10
     Attorneys for Defendant
11   FACEBOOK, INC.

12
                                UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16
     MAXIMILIAN KLEIN and SARAH GRABERT,                  Case No. 5:20-cv-08570-LHK
17   individually and on behalf of all others similarly
     situated,                                            DEFENDANT FACEBOOK, INC.’S
18                                                        RESPONSE TO JESSICA L.
                                   Plaintiffs,
19                                                        LAYSER’S ADMINISTRATIVE
            v.                                            MOTION TO CONSIDER
20                                                        WHETHER CASES SHOULD BE
     FACEBOOK, INC., a Delaware Corporation               RELATED
21   headquartered in California,
                                                          Judge: Hon. Lucy H. Koh
22                                 Defendant.

23

24

25

26

27

28

     DEFENDANT FACEBOOK INC.’S RESPONSE TO ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED                     No. 5:20-cv-08570-LHK
               Case 5:20-cv-08570-LHK Document 42 Filed 01/27/21 Page 2 of 3




 1       On January 26, 2021, Plaintiff in Layser v. Facebook, Inc., No. 3:21-cv-00337-LB, filed an

 2   administrative motion to consider whether Layser should be related to this case. Dkt. No. 41.

 3   Facebook agrees that Layser and Klein should be related for the reasons set forth in the motion

 4   filed by counsel for plaintiff.1 See Dkt. No. 41.

 5

 6   Dated: January 27, 2021                             Respectfully submitted,

 7
                                                         By: /s/ Sonal N. Mehta
 8                                                       SONAL N. MEHTA (SBN 222086)
 9                                                       sonal.mehta@wilmerhale.com
                                                         WILMER CUTLER PICKERING HALE
10                                                       AND DORR LLP
                                                         2600 El Camino Real, Suite 400
11                                                       Palo Alto, CA 94306
                                                         Telephone: (650) 858-6000
12

13                                                       DAVID Z. GRINGER (pro hac vice)
                                                         david.gringer@wilmerhale.com
14                                                       WILMER CUTLER PICKERING HALE
                                                         AND DORR LLP
15                                                       1875 Pennsylvania Avenue, NW
                                                         Washington, DC 20006
16                                                       Telephone: (202) 663-6000
17

18

19

20

21

22

23

24

25

26   1
       In the declaration in support of that motion, Ms. Layser’s counsel stated that Facebook’s
27   counsel “indicated that Facebook declines to consent to the relief sought.” Dkt. No. 41-2 ¶ 2.
     Facebook’s counsel does not recall discussing that issue with counsel for Layser, and in any
28   event did not give plaintiff’s counsel any indication that Facebook opposes.
                                                       1
     DEFENDANT FACEBOOK INC.’S RESPONSE TO ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED                            No. 5:20-cv-08570-LHK
              Case 5:20-cv-08570-LHK Document 42 Filed 01/27/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 27th day of January 2021, I electronically transmitted the

 3   foregoing document to the Clerk’s Office using the CM/ECF System.

 4
                                                  /s/ Sonal N. Mehta
 5                                                Sonal N. Mehta
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     DEFENDANT FACEBOOK INC.’S RESPONSE TO ADMINISTRATIVE
     MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED                            No. 5:20-cv-08570-LHK
